Respondent was adjudicated an incompetent person by decree of a court in Connecticut, and the Supreme Court of this State, in Onondaga County, thereafter appointed *848an ancillary committee and a successor ancillary committee by orders made on June 18,1948, and on June 22, 1950, respectively. Subsequently, respondent, through a special guardian ad litem, brought this action in the Supreme Court, Queens County, to void the Connecticut decree and the order of June 22, 1950, to declare that he is competent and that he is a resident and a domiciliary of this State, and for a separation from his wife, the appellant. The appeal is from so much of an order as grants respondent’s motion to examine appellant before trial, and as denies appellant’s cross motion to transfer the action and all pending and future proceedings to Onondaga County. Order modified by striking therefrom all the ordering paragraphs and by substituting therefor provisions granting appellant’s cross motion to the extent of transferring the action and all pending proceedings to Onondaga County, including respondent’s motion to examine appellant before trial, and denying said appellant’s motion in all other respects, and denying respondent’s cross motion to retain the action in Queens County. As so modified, order affirmed, with $10 costs and disbursements to appellant. Jurisdiction of the matter of the custody of respondent and the care of his property having been lodged in the Supreme Court, Onondaga County, any proceedings in another county with respect to that matter “ will quite likely, if not necessarily, lead to an unseemly conflict of judicial authority, operating to the disadvantage of the orderly exercise of judicial power and interfere with the due administration of justice.” (Matter of Porter, 30 App. Div. 251, 252; see, also, Matter of Porter, 34 App. Div. 147, and Matter of Andrews, 129 App. Div. 586.) Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.